Citation Nr: 1103050	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-27 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals 
of duodenal ulcer with partial gastrectomy.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to June 
1950.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and January 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.  In the 
October 2006 rating decision, the RO, in pertinent part, 
continued a 40 percent rating for residuals of duodenal ulcer 
with partial gastrectomy.  In the January 2009 rating decision, 
the RO denied a TDIU.  

In an August 2008 rating decision, the RO granted an increased, 
60 percent, rating for residuals of duodenal ulcer with partial 
gastrectomy, effective May 5, 2006.  Despite the increased rating 
established, the Veteran has not been awarded the highest 
possible rating, to include on an extraschedular basis.  As a 
result, he is presumed to be seeking the maximum possible benefit 
and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

In August 2008, the Veteran testified before a Decision Review 
Officer (DRO) via teleconference.  A transcript of that hearing 
is of record.  

In November 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is also of 
record.  In January 2010, the Board remanded the claims on appeal 
for further development.  

In December 2010, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the Veteran submitted 
additional evidence in support of his claims.  This evidence was 
accompanied by a 30-day waiver, in which the Veteran indicated 
that he did not have any additional evidence regarding his 
appeal, and requested that his case be forwarded to the Board 
immediately.  He added that, if he located and wished to submit 
evidence at a later time, he waived his right to have his case 
remanded to the agency of original jurisdiction (AOJ) and asked 
the Board to consider the new evidence.  While the additional 
evidence was submitted with, instead of subsequent to, submission 
of this form, the RO accepts the 30-day waiver as a waiver of RO 
consideration.  As such, the evidence submitted in December 2010 
is accepted for inclusion in the record.  See 38 C.F.R.  20.1304 
(2010).

The Board notes that the Veteran is entitled to representation at 
all stages of an appeal.  38 C.F.R. § 20.600 (2010).  VA policy 
is to afford the representative an opportunity to submit a VA 
form 646 after completing the development directed in a remand 
and prior to returning an appeal to the Board.  VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part 1, Chapter 
5, Section F, Para. 27 (Aug. 4, 2009).  While the record does not 
contain a VA Form 646 from the Veteran's representative since the 
Board's January 2010 remand of the case, the Veterans Appeals 
Contact and Locator System (VACOLS) reflects that the AMC 
requested a VA Form 646 from the Veteran's representative in 
November 2010.  The representative did not respond within 30 
days.  Hence, the Veteran has been afforded his full right to 
representation during all stages of the appeal.  38 C.F.R. § 
20.600.  

In January 2010, the Board noted that, in October 2007, the 
Veteran indicated that he would like VA to reimburse him for the 
money he had to spend at his dentist.  Accordingly, the Board 
referred a claim of entitlement to reimbursement for dental 
expenses to the VA Medical Center (VAMC) for appropriate action.  
There is no indication in the claims file that this matter has 
since been addressed by the VAMC.  The issue of entitlement to 
reimbursement for dental expenses has been raised by the 
record, but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Residuals of duodenal ulcer with partial gastrectomy are 
manifested by severe symptoms, including nausea, anemia, and 
weight loss, in an unexceptional disability picture.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals 
of duodenal ulcer with partial gastrectomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7308 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for an increased rating was received in 
May 2006.  Thereafter, he was notified of the general provisions 
of the VCAA by the RO and the AMC in correspondence dated in 
August 2006 and March 2010. These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and an SSOC was issued in 
November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in the August 
2006 and March 2010 letters.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim for an increased rating and 
has been provided opportunities to submit such evidence.  A 
review of the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  VA and 
private treatment records have been obtained and associated with 
his claims file.  The Veteran has also been provided with VA 
examinations to assess the nature of his service-connected 
disability.  

The Board finds that no additional action to further develop the 
record is warranted.  In this regard, the Board has considered 
the fact that, in January 2010, the Board remanded the case, in 
part, to obtain private treatment records from Dr. M.A.W. and Dr. 
Y.Y.  In March 2010 correspondence, the AMC specifically advised 
the Veteran that VA needed records of treatment from Dr. M.A.W. 
since February 2008 and Dr. Y.Y. since November 2007.  The AMC 
asked the Veteran to complete and return an enclosed VA Form 21-
4142 (Authorization and Consent to Release Information) for each 
health care provider if he wanted VA to try to obtain any doctor, 
hospital, or medical reports on his behalf.  While the Veteran 
subsequently submitted records of treatment from Dr. Y.Y. dated 
from July 2009 to April 2010, he did not return a VA Form 21-4142 
regarding Dr. M.A.W.  Rather, he indicated in May and December 
2010 that he had no other information or evidence to give VA to 
support his claim.  VA is only obligated to obtain records that 
are adequately identified and for which necessary releases have 
been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the 
Veteran has not provided a release form for additional records of 
treatment from Dr. M.A.W., it is not possible for VA to obtain 
them; hence, no further action in this regard is warranted.

The Board further notes that, during his November 2009 hearing, 
the Veteran reported that he stopped working in 1988 when he went 
on Social Security disability for a bad back.  The Social 
Security Administration (SSA) decision is not of record, however, 
the Veteran's own statement indicates that he was awarded SSA 
benefits not for his service-connected ulcer disability, but 
rather, as he stated, for a bad back.  There has been no argument 
that the SSA records are pertinent to the claim being adjudicated 
in this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Additionally, the Board has considered that, in the January 2010 
remand, the Board instructed that the Veteran should be afforded 
a VA examination to obtain an opinion regarding the impact of his 
service-connected disability on his employability.  The examiner 
was instructed to provide an opinion concerning the impact of the 
Veteran's service-connected residuals of duodenal ulcer with 
partial gastrectomy on his ability to work, specifically whether 
it causes marked interference with employment.  A remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded a VA examination in July 2010; however, 
the examiner did not provide an opinion regarding whether the 
Veteran's service-connected disability, alone, caused marked 
interference with employment.  In any event, as will be discussed 
further below, the Court has articulated a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  

As will be discussed in greater detail below, the Board finds 
that the pertinent evidence of record does not indicate that the 
service-connected ulcer disability presents such an exceptional 
disability picture that the schedular evaluation is inadequate.  
Therefore, as the Board need not reach the question of whether 
this disability causes marked interference with employment, 
remand is not required to obtain a VA medical opinion regarding 
this question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to the requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The following rating criteria are applicable in evaluating the 
Veteran's service-connected for residuals of duodenal ulcer with 
partial gastrectomy.

720
3
Esophagus, stricture of:
Ratin
g

Permitting passage of liquids only, with marked 
impairment of general health
80

Severe, permitting liquids only
50

Moderate
30
38 C.F.R. § 4.114, Diagnostic Code 7203 (2010).  

730
6
Ulcer, marginal (gastrojejunal):
Ratin
g

Pronounced; periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss. 
Totally incapacitating
100

Severe; same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of 
health
60

Moderately severe; intercurrent episodes of abdominal 
pain at least once a month partially or completely 
relieved by ulcer therapy, mild and transient episodes 
of vomiting or melena
40

Moderate; with episodes of recurring symptoms several 
times a year
20

Mild; with brief episodes of recurring symptoms once 
or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7306 (2010).  

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia
60

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss
40

Mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2010).  

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as 
liver abscess
100

Severe; with numerous attacks a year and malnutrition, 
the health only fair during remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2010).  

Factual Background and Analysis

Historically, in an August 1951 rating decision, the RO granted 
service connection and assigned an initial 40 percent rating for 
residuals of duodenal ulcer with partial gastrectomy, effective 
July 1, 1950.  In May 2006, the Veteran filed his current claim 
for an increased rating.  In an August 2008 rating decision, the 
RO granted an increased, 60 percent, rating pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  

Records of VA and private treatment dated from May 2005 to April 
2010 reflect complaints regarding and treatment for residuals of 
the duodenal ulcer.  The Veteran was admitted to a private 
hospital in April 2006 for gastrointestinal bleeding.  He 
presented to the emergency room with dark stools and was noted to 
be anemic.  On admission, he denied weight loss.  On consultation 
the following day, he described dysphagia to solid food, but 
denied nausea, vomiting, diarrhea, constipation, melena, and 
hematochezia.  He stated that he had poor appetite and described 
weight loss of 30 pounds over the past year.  Gastrointestinal 
assessment included occult gastrointestinal bleeding of unknown 
etiology; status post partial gastrectomy for bleed, peptic ulcer 
disease; weight loss; and anemia.  An upper gastrointestinal 
pandendoscopy plus biopsy revealed a superficial marginal ulcer 
with oozing of blood.  The Veteran was ambulating and doing very 
well at the time of discharge.  The pertinent discharge diagnoses 
were acute gastrointestinal bleed; acute esophagitis, ulcer; and 
status post subtotal gastrectomy.  

In June 2006, the Veteran was afforded a VA examination to 
evaluate his gastrointestinal disability.  He described 
difficulty swallowing due to ill-fitting partial dentures and 
denied abdominal pain and gross gastrointestinal bleeding.  The 
examiner noted that the Veteran had been admitted to a private 
hospital in April 2006, where endoscopy revealed an ulcer.  On VA 
examination, the abdomen was soft with a midline scar.  The 
assessment was history of ulcer treated with surgery in 1949 and 
a recurrence of ulcer on recent endoscopy with bleeding.  The 
examiner opined that this would be a worsening of the Veteran's 
ulcer condition with recurrence.   

Records of treatment from Dr. M.A.W., dated from January 2006 to 
January 2008 reflect that, in regard to his gastric ulcer, the 
Veteran was encouraged to live a normal lifestyle in June 2006, 
avoiding alcohol and anti-inflammatories.  The diagnoses during 
treatment the following month included anemia.  The physician 
noted that the Veteran's blood count had not moved very much 
since his gastrointestinal bleed.  In October 2006, the physician 
noted that the recent gastric ulcer had caused significant 
anemia; however, the Veteran's blood count was up to 15, which 
was described as spectacular.  The Veteran was encouraged to 
discontinue any iron supplementation.  In November 2006, the 
Veteran described belching, burping, and dyspepsia.  He also 
stated that he had lost about 10 pounds, which he attributed to 
his digestive problem.  In a November 2006 note, Dr. M.A.W. 
indicated that the Veteran had increased gastrointestinal 
symptoms, specifically, weight loss, adding that he had a history 
of bleeding peptic ulcer disease.  In July 2007 the Veteran 
complained of mild dyspepsia and burping.  In September 2007, the 
Veteran stated that he thought he was losing weight; however, the 
physician noted that his weight was 199 pounds, which was 
actually up a few pounds.  Physical examination of the 
gastrointestinal system was negative.  

In December 2006, the Veteran presented to his private 
gastroenterologist, Dr. Y.Y., with complaints of increased 
belching and epigastric pain.  He described weight loss and 
anemia, but denied nausea, vomiting, diarrhea, melena, 
hematemesis, and hematochezia.  The pertinent assessment was 
epigastric pain and belching, rule out marginal ulcer and status 
post Billroth type II operation, and weight loss and anorexia.  
In February 2007, Dr. Y.Y. performed an upper gastrointestinal 
panendoscopy plus biopsies.  The report of that procedure 
reflects that the entire esophageal mucosa was unremarkable with 
no ulcers or tumors.  There was moderate diffuse edema and 
erythema in the residual gastric mucosa along with superficial 
ulceration around the anastomotic site.  Multiple biopsies were 
taken from the stomach and marginal ulcers at the anastomotic 
site.  The impression was diffuse gastritis, probably due to bile 
acid induced; superficial marginal ulcer; and status post 
Billroth type II operation.  The pathology report findings 
regarding the superficial marginal ulcer were gastric mucosa with 
chronic inflammation, gastric mucosa with hyperplasia suggesting 
hyperplastic polyp, and duodenal mucosa with chronic 
inflammation.  Giemsa stain for microorganisms was negative for 
Helicobacter pylori.  

During VA treatment in February 2007, the Veteran stated that he 
continued to have burping and abdominal bloating which caused 
nervousness and difficulty sleeping.  A March 2008 VA treatment 
record reflects an assessment of peptic ulcer disease, somewhat 
under control.  The Veteran stated that he was asymptomatic.  In 
October 2008, the Veteran was admitted to a private hospital with 
complaints of an inability to swallow, belching, and vomiting.  
Esophagogastroduodenoscopy (EGD) revealed a small piece of food 
obstructing the distal esophagus.  The diagnoses were esophageal 
foreign body, Schatzki ring, and gastric polyp.  

In correspondence dated in August 2008, Dr. M.A.W. stated that he 
had been treating the Veteran for peptic ulcer disease for many 
years and that he had intermittent symptoms of nausea, occasional 
vomiting, dyspepsia, gas, and flatulence.  He opined that the 
Veteran had severe post gastrectomy syndrome associated with the 
symptoms described above, anemia, and dyspepsia.  In 
correspondence dated in December 2008, Dr. M.A.W. stated that the 
Veteran had multiple problems which precluded him from gainful 
employment.  He added that the Veteran had recently had 
significant gastrointestinal issues, including significant peptic 
ulcer disease.  In a February 2009 letter, Dr. M.A.W. reiterated 
that the Veteran was unemployable due to multiple pathologies.  

On VA examination in April 2009, the Veteran complained of 
dizziness and fatigue.  He described dysphagia, regurgitation, 
and an intentional 40 pound weight loss.  He denied abdominal 
pain, rectal bleeding, and black stools (unless he took iron 
tablets).  He denied debilitating fatigue and stated that his 
routine daily activities were restricted 50 percent, adding that 
he could no longer mow his grass or use a weed whacker or snow 
blower.  The physician opined that the Veteran's dizziness and 
fatigue prevented chores, had severe effects on shopping, 
exercise, sports, recreation, traveling, feeding, and bathing, 
and had a moderate effect on toileting.  There were no effects on 
dressing or grooming.  The physician opined that it was at least 
as likely as not that dizziness was caused by the service-
connected duodenal ulcer with partial gastrectomy, but that it 
was less likely than not that fatigue was caused by the service-
connected duodenal ulcer with partial gastrectomy.  
[Parenthetically, the Board notes that, in a June 2009 rating 
decision, the RO included dizziness in the 60 percent rating for 
the Veteran's service-connected disability and denied service 
connection for fatigue.]

A July 2009 record of treatment from Dr. T.J.C., the Veteran's 
private cardiologist, includes an assessment of recurrent choking 
secondary to possible dysphagia.  In an August 2009 note, Dr. 
Y.Y. stated that the Veteran underwent a Billroth type II 
operation during service which may cause occasional dumping 
syndrome, resulting in difficulty with maintaining gainful 
employment as a heavy equipment operator.  

During the November 2009 hearing, the Veteran testified that his 
ulcer kept him from working, reporting that he had a sour stomach 
and belched and burped after eating.  His representative added 
that one of the side effects of the Veteran's medication for his 
ulcer was dizziness, which resulted in falling.  He denied being 
hospitalized in the past year for his ulcer, stating that he had 
been hospitalized three years earlier.  

The Veteran was afforded a VA examination in July 2010.  The 
examiner commented that the Veteran had several conditions which 
would preclude his continued working.  She noted that he also had 
a history of heart disease with atrial fibrillation, 
hypertension, and hyperlipidemia.  The diagnoses were ulcer 
disease, atrial fibrillation, hypertension, hyperlipidemia, 
cardiomyopathy, chronic obstructive pulmonary disease (COPD), 
pneumoconiosis, and degenerative joint disease.  The physician 
opined that the Veteran's ulcer disease had significant effects 
on his usual occupation, indicating that his disability impacted 
his occupational activities due to decreased mobility, lack of 
stamina, and weakness or fatigue.  She added that the diagnosis 
of degenerative joint disease impaired his mobility.  She 
commented that the Veteran's education, age, and diagnoses would 
preclude his working, adding that his cardiac and degenerative 
joint disease diagnoses would preclude him from having the 
endurance and stamina to perform the tasks of his occupation as a 
heavy equipment operator.  

In correspondence dated in December 2010, Dr. T.J.C. reported 
that the Veteran had a long history of atrial fibrillation, and 
had remained active and able to carry on his usual activities up 
until recently.  He added that the Veteran stated that his 
fatigue was related to some of his medications.  

Collectively, the aforementioned evidence provides no basis for 
assignment of more than a 60 percent rating for residuals of 
duodenal ulcer with partial gastrectomy.  As an initial matter, 
the Board notes that the Veteran is currently in receipt of the 
maximum schedular evaluation for postgastrectomy syndromes, 
pursuant to Diagnostic Code 7308.  The Board has considered the 
fact that a higher, 100 percent rating is available for a 
pronounced marginal ulcer, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss, totally 
incapacitating.  However, while there was evidence of a marginal 
ulcer on examination in April 2006 and February 2007, there is 
simply no medical evidence indicating that such ulcer is totally 
incapacitating.  Rather, the Veteran was described as doing very 
well on discharge from the hospital in April 2006, he was 
encouraged to live a normal lifestyle during treatment in June 
2006, he described himself as asymptomatic during VA treatment in 
March 2008, and stated that his routine daily activities were 
restricted by 50 percent during VA examination in April 2009.  
Most recently, Dr. T.J.C. indicated in December 2010 that the 
Veteran remained active and able to carry on his usual activities 
up until recently.  He did not indicate that the Veteran was 
unable to carry on his usual activities because of his service-
connected ulcer disability, nor did he indicate that the Veteran 
was totally incapacitated.  In addition, while the Veteran has, 
at times, described vomiting and weight loss, the pertinent 
medical evidence does not reflect recurring melena or 
hematemesis.  As such, an increased rating pursuant to Diagnostic 
Code 7306 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 
7306.  

The Board has also considered the fact that, in his December 2008 
letter, Dr. M.A.W. reported that the Veteran recently had a 
gastrointestinal stricture which required endoscopy and dilation.  
However, during the November 2009 hearing, the Veteran's 
representative clarified that he had an obstruction.  Review of 
October 2008 treatment records from Hazleton General Hospital 
confirms that a small piece of food was obstructing the 
esophagus.  There is simply no medical evidence of a stricture of 
the esophagus permitting passage of liquids only, with marked 
impairment of general health.  Rather, the discharge summary from 
his October 2008 hospitalization indicates that the Veteran was 
discharged on a puree diet which could be advanced to a soft diet 
in a couple of days.  Accordingly, a higher rating pursuant to 
Diagnostic Code 7203 is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  
 
A rating in excess of 60 percent is also available under the 
diagnostic code evaluating ulcerative colitis; however, this 
condition has not been demonstrated in the record during the 
period in question, thus, a higher evaluation under the 
diagnostic code evaluating ulcerative colitis is not warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  

The Board has also considered whether the Veteran is entitled to 
a separate evaluation for an abdominal scar, as noted on VA 
examination in June 2006.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, as the scar has not been described as painful, 
and has not been found to be unstable, exceed 144 square inches, 
or to be deep or cause limited motion, a separate compensable 
evaluation is not warranted.  38 C.F.R. § 4.118 (2010).  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that the Veteran's ulcer 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  As discussed above, the Court articulated a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  

In this particular case, the Board finds that the Veteran's 
symptomatology and limitation of functioning concerning his ulcer 
disability are reasonably contemplated by the rating schedule 
under the first prong of this analysis.  A comparison between the 
level of severity and symptomatology of the Veteran's residuals 
of duodenal ulcer with partial gastrectomy with the established 
criteria found in the rating schedule for those residuals shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Significantly, the 60 
percent rating currently assigned reflects severe symptomatology.  
It is therefore unnecessary to reach the question of whether the 
disability causes marked interference with employment or frequent 
periods of hospitalization.  

But even assuming, for the sake of argument only, that the second 
prong of Thun applies, the evidence does not show that the 
Veteran has required frequent periods of hospitalization for his 
ulcer disability during the period pertinent to this claim.  
Rather, he was only hospitalized for this disability in April 
2006.  While he was also hospitalized in October 2008, this was 
related to a foreign body in the esophagus, as opposed to the 
service-connected ulcer disability.  Therefore, frequent periods 
of hospitalization for the service-connected disability have not 
been demonstrated.  In addition, while the Veteran has reported 
that he is unemployable due to his ulcer disability, and has 
submitted statements from his private physicians in support of 
this assertion, there is no indication that the Veteran's 
disability causes impairment with employment over and above that 
which is already contemplated in the assigned 60 percent 
schedular rating.  As noted above, the current rating 
contemplates severe symptoms.  Significantly, in his August 2008 
letter, Dr. M.A.W. stated that the Veteran had severe post 
gastrectomy syndrome.  In addition, in his December 2008 and 
February 2009 letters, Dr. M.A.W. indicated that the Veteran had 
multiple problems which precluded him from gainful employment.  
While, in his August 2009 letter, Dr. Y.Y. indicated that the 
Veteran underwent a Billroth type II operation during service, 
which might cause occasional dumping syndrome, resulting in 
difficulty with maintaining gainful employment as a heavy 
equipment operator, this letter does not indicate that the ulcer 
disability would result in difficulty with maintaining gainful 
employment in general.  Accordingly, marked interference with 
employment has not been demonstrated.    

Further, while the July 2010 VA examiner opined that the 
Veteran's ulcer disease had significant effects on his usual 
occupation, according to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Thus, even if the ulcer disability 
has caused some interference with employment, this alone would 
not be tantamount to concluding there has been marked 
interference with employment, meaning above and beyond that 
contemplated by the assigned 60 percent rating.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating itself is recognition that industrial 
capabilities are impaired.  Therefore, referral for extra-
schedular consideration in this case is not in order.

For all the foregoing reasons, there is no basis for staged 
rating of the residuals of duodenal ulcer with partial 
gastrectomy, pursuant to Hart, and the claim for increase must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of an 
increased rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).
  




ORDER

A rating in excess of 60 percent for residuals of duodenal ulcer 
with partial gastrectomy is denied.  


REMAND

Unfortunately, the claims file reflects that further action on 
the claim remaining on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision in 
this appeal.

As indicated in the January 2010 remand, the Veteran contends 
that he is unemployable due to his service-connected residuals of 
duodenal ulcer with partial gastrectomy, which is his only 
service-connected disability.  This disability is evaluated as 60 
percent disabling and, as such, meets the schedular criteria for 
consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2010).  

In January 2010, the Board noted that, in December 2008 and 
February 2009 letters, Dr. M.A.W. indicated that the Veteran had 
multiple problems which precluded him from gainful employment.  
In a letter dated in August 2009, Dr. Y.Y. stated that the 
Veteran underwent a Billroth type II operation during service, 
which might cause occasional dumping syndrome, resulting in 
difficulty with maintaining gainful employment as a heavy 
equipment operator.  In light of this medical evidence, the Board 
remanded the claim, in part, to obtain a VA medical examination 
and opinion as to whether the Veteran's service-connected 
disability, alone, precludes him from obtaining and maintaining 
substantially gainful employment.  The Board instructed that the 
Veteran should be afforded a VA examination to obtain an opinion 
regarding the impact of his service-connected disability on his 
employability.  The examiner was instructed to indicate whether 
it is at least as likely as not (50 percent probability or 
greater) that the Veteran's service-connected disability, alone, 
would preclude his obtaining and retaining substantially gainful 
employment consistent with his education and occupational 
experience.

Despite the foregoing, as discussed above, the July 2010 VA 
examiner noted that the Veteran related several conditions which 
would preclude his continued working, diagnosed multiple 
disabilities, and opined that the Veteran's education, age, and 
diagnoses would preclude his working.  She did not provide an 
opinion regarding whether the Veteran was unable to obtain and 
retain substantially gainful employment based on his service-
connected disability, alone.   

Accordingly, the claims file should be returned to the July 2010 
VA examiner to provide the requested opinion regarding the claim 
for a TDIU.  The AMC/RO should arrange for the Veteran to undergo 
VA examination only if the physician who conducted the July 2010 
VA examination is not available, or the designated physician is 
unable to provide the requested opinion without examining the 
Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for his service-connected 
residuals of duodenal ulcer with partial 
gastrectomy, since April 2010.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the July 2010 
VA examination, if available, for a 
supplemental medical opinion.  The claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

The examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disability, alone, would 
preclude his obtaining and retaining 
substantially gainful employment consistent 
with his education and occupational 
experience.  Adequate reasons and bases are 
to be provided in support of any opinion 
rendered.  

If further examination of the Veteran is 
deemed necessary, the AMC/RO should arrange 
for the appellant to undergo VA examination 
to obtain the above-noted opinion.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and a notation to the effect that 
review of the claims file took place should 
be included in the report of the physician.  
The examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished and a comprehensive social, 
educational and occupational history should 
be obtained.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


